Citation Nr: 1203936	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  02-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2010, on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis. 

In May 2003, the Veteran was afforded a hearing before the below-signed Veterans Law Judge sitting in Indianapolis. A transcript of that hearing has been associated with the claims file. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a January 2005 decision, the Board denied service connection for Hepatitis C and depression. The Veteran subsequently filed a timely appeal to the United States Court of Appeals for Veteran's Claims (Court). In August 2007, the Court found that the Board had failed to provide adequate reasons or basis for its denial and vacated the decision in a September 2007 Order. The Board subsequently granted service connection for Hepatitis C in a September 2008 decision and remanded the matter of service connection for depression for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that evidence remains outstanding, the Veteran's case must be remanded for additional development in compliance with VA's duty to assist.

VA has a duty to assist claimants by obtain relevant disability benefits records. The claims file reflects that the Veteran has informed his VA care providers that he is in receipt of disability benefits from the Social Security Administration (SSA) to include on the basis of Hepatitis C. As the Veteran is claiming entitlement to service connection for an acquired psychiatric disability secondary to Hepatitis C, the outstanding records may be relevant to his claim. The RO/AMC must take appropriate steps to attempt to obtain from SSA the records on which any grant of benefits was based. Voerth v. West, 13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

As this case is being remanded, the RO/AMC also must take steps to associate any newly generated VA treatment records with the claims file.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. 

2. Obtain any available VA treatment records generated AFTER August 16, 2011 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5. Readjudicate the Veteran's claim. If the claim is  not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


